                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


HENRY WILICK, JR. ,

                    Plaintiff,

v.                                                     Case No: 6:15-cv-863-Orl-40DCI

COMMISSIONER OF SOCIAL
SECURITY,

                    Defendant.
                                        /

                                        ORDER

      This cause is before the Court on Plaintiff's Attorney, Richard A. Culbertson's

Uncontested Request for Authorization to Charge a Reasonable Fee Pursuant to 42

U.S.C. § 406(b) (Doc. 34) filed on January 30, 2019. The United States Magistrate Judge

has submitted a report recommending that the motion be granted.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed March 5, 2019 (Doc. 35), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     Richard A. Culbertson's Uncontested Request for Authorization to Charge

a Reasonable Fee Pursuant to 42 U.S.C. Section 406(b) (Doc. 34) is GRANTED.

      3.     Plaintiff’s counsel is authorized to charge and collect from Plaintiff the sum

of $16,768.82 in attorney’s fees.
      DONE AND ORDERED in Orlando, Florida on March 20, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                     2
